Filed 4/13/22

                 TO BE PUBLISHED IN THE OFFICIAL REPORTS




                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    COUNTY OF SAN DIEGO
                                     APPELLATE DIVISION


THE PEOPLE,                                        Appellate Division No.: 211A900016C
                                                   Trial Court Case No.: 19T049326C
                Plaintiff and Appellant,           Trial Court Location: Central Division

        v.
                                                   DECISION/STATEMENT OF REASONS
MATTHEW STERLING HOUSER,                           (CCP § 77(d)) BY THE COURT

                Defendant and Respondent.


        APPEAL by the People from the dismissal order entered by the Superior Court, San Diego
County, Peter L. Fagan, Commissioner.
        AFFIRMED.
        Procedural and factual background
        California criminal discovery statutes provide a framework for prosecutors and defendants
to exchange evidence to prepare for trial. Failure to follow these laws brings with it sanctions, up
to and including dismissal.
        As discussed below, for infraction matters that originate in the City of San Diego, the Office
of the City Attorney (the City Attorney) subpoenas witnesses and handles appeals, but it does not
attend trial to present evidence. In late 2017, the City Attorney chose to address resource allocation
pressures by relinquishing its discovery duties. Under the new system, the City Attorney assigned
local law enforcement agencies issuing infractions all discovery obligations for those cases.1
Consequently, the City Attorney maintains that in this matter the San Diego Police Department
(SDPD) is responsible for handling all discovery requests in cases originating from its citations.2
         Here, the City Attorney failed to carry out its discovery duties as required by Brady v.
Maryland (1963) 373 U.S. 83 (Brady). This failure warrants dismissal of this action and, therefore,
we affirm the trial court’s ruling.
         We begin with a detailed procedural case history.
         On January 31, 2019, San Diego Police Officer Greenan cited Mr. Houser with overnight
camping in Balboa Park, violating San Diego Municipal Code section 63.0102, subdivision (b)(12),
an infraction.3 On March 18, 2019, defendant’s attorney, Ms. Colleen Cusak, submitted a fax
arraignment form, and the court scheduled an initial trial date for August 8, 2019. At defense
counsel’s request the court continued the trial to November 14, 2019.
         On September 16, 2019, defense counsel served an informal discovery request on the City
Attorney specifically requesting, among other things, any evidence obtained during the defendant’s
law enforcement contact (e.g., body worn camera footage), any exculpatory evidence pursuant to
Brady, and any complaints against Officer Greenan.                       Rather than follow standard statutory
discovery procedures pursuant to Penal Code section 1054 et seq., the City Attorney responded
with a letter dated September 23, 2019 acknowledging receipt of the discovery request but stating:
                          The San Diego City Attorney’s Office does not appear on
                  nor participate in any infraction cases tried in Kearny Mesa Traffic
                  Court. This citation was directly filed with Kearny Mesa Traffic
                  Court, and we are not in receipt of any discovery on this matter.
                          Any discovery that you are seeking must be obtained from
                  the law enforcement agency that issued the citation. On the
                  reverse of this letter is a list of the contact information for the law
                  enforcement agencies4 that regularly submit cases to Kearny Mesa
                  Traffic Court.


1
  The City Attorney sends out a form letter in response to any discovery requests redirecting litigants to make inquiry at
the agency issuing the infraction. The City Attorney also arranges for viewing body-worn camera footage if requested.
2
  Because we find a Brady violation occurred here, we do not reach the issue of whether the City Attorney can delegate
its section 1054 responsibilities to either an outside agency or to non-attorneys.
3
  San Diego Municipal Code section 63.0102, subdivision (b)(12) states, “[i]t is unlawful to camp, lodge, sleep, or tarry
overnight; provided, however, that nothing in Section 63.0102(b)(12) prohibits any person from being or remaining in
any park while in attendance at any function for which the City Manager has previously granted permission.”
4
  Thirteen agencies and a total of fifteen addresses and phone numbers are listed on the attachment.

                                                           -2-
       On October 10, 2019, defense counsel issued an Order to Attend Court or Provide
Documents (Subpoena/Subpoena Duces Tecum) directed to the “San Diego Police Department,
Custodian of Records.” The subpoena sought production of the discovery or attendance at a
November 4, 2019 court hearing with production at that hearing of the informal discovery
requested, including but not limited to the body worn camera footage. On November 4, 2019,
Officer Greenan appeared and provided an envelope containing a 3-page dispatch log, a copy of the
citation, and a document providing instructions to request body camera footage. The officer did not
provide the body worn camera footage or other discovery requested (e.g., witness list, etc.) The
trial court denied defendant’s request to dismiss the case but granted his “Motion to Release
Documents Produced Pursuant to Subpoena Duces Tecum.”            As part of the order, the court
specifically directed the City Attorney to produce the body worn camera footage. The court also
scheduled an Order to Show Cause (OSC) hearing for December 10, 2019 as to “why the City
Attorney should not be cited for contempt and sanctioned for discovery violations.” The trial court
Minute Order states: “Court orders San Diego Police Dept. and San Diego City Attorney’s Office to
give Ms. Cusack officer’s body-worn camera footage of incident on CD no later than Nov. 21,
2019. …. Deft. to serve order on parties by Nov. 14, 2019. Additionally, defense to file and serve
City Attorney’s Office with notice of OSC hearing by Nov. 12, 2019. Officer Greenan is ordered to
return for OSC hrg. Officer to be re-subpoenaed for OSC hrg.”
       On November 8, 2019, the trial court issued a formal “Order of the Court,” addressed to
“the Office of the City Attorney, Mara Elliott, and to the San Diego Police Department, Chief
David Nisleit, stating: “Good cause appearing therefore, you are each hereby ordered to provide the
counsel for defendant Matthew Sterling Houser a copy of the video captured by the body worn
camera worn by Officer Greenan and related to the instant prosecution. This video is to be
formatted and accessible on CD and delivered to Coleen Cusack, at 110 W. C Street, Suite 1201,
San Diego, CA 92101 sufficiently in advance to ensure receipt by counsel no later than November
21, 2019.”
       On November 21, 2019, defense counsel appeared in court requesting to continue the OSC
hearing. The court continued both the OSC and trial to December 30, 2019. The trial court also


                                                -3-
ordered defense counsel to “submit a Motion to Compel and/or Motion to Enforce Compliance with
Subpoena on or by December 2, 2019 and to serve the Office of the City Attorney.”
            On December 19, 2019, defendant’s attorney filed several motions: a “Motion to Compel
Discovery and for Monetary Sanctions” directed to the City Attorney and the City’s Criminal
Division Chief John Hemmerling; a “Motion to Hold Defaulting Witness in Contempt [Penal Code
§1331, Code of Civil Procedure § 1211],” 5 and a motion to continue the trial date. The trial court
scheduled the motion hearing for February 4, 2020 and the court trial for February 19, 2020.6
            On January 28, 2020, the City Attorney filed “Points and Authorities in Opposition to
Defendant’s Motion to Compel Discovery and for Monetary Sanctions.” The City Attorney argued
that discovery requests should be directed to the ticketing agency and that “the San Diego City
Attorney’s Office is not the proper recipient for any discovery request or order” as “there is no
prosecuting attorney for purposes of discovery under Penal Code section 1054.” The City Attorney
alleged that the nature and volume of infraction cases “necessitates their exemption from the
requirements of Penal Code section 1054.” The City Attorney provided no legal authority allowing
it to stop performing one of its critical prosecutorial functions.
            On February 4, 2020, then Commissioner Nadia J. Keilani heard the motions.
Commissioner Keilani took the contempt matters off calendar for failure to provide supporting
affidavits filed under penalty of perjury.7 She proceeded to hear the motions to compel discovery
and for monetary sanctions.
            At the hearing, Deputy City Attorney Jonathan Lapin stated he was not appearing as the
prosecuting attorney. Testifying as a witness, however, Mr. Lapin explained the City Attorney no
longer facilitates nor answers infraction defendants’ discovery requests. Further, the City Attorney
does not act as a prosecutor for infraction trials.                           However, the City Attorney maintains its
involvement in the preparation of the infraction case on behalf of the People by “issu[ing]
subpoenas for trials, handl[ing] appeals, and appear[ing] when directed by the Court to appear.”
Mr. Lapin reiterated discovery is the responsibility of the agency issuing the infraction.


5
    The motion for contempt was directed to SDPD’s Custodian of Records.
6
    The trial court’s December 19, 2019 Minute Order does not reflect any appearance by the SDPD or City Attorney.
7
    The trial court noted that defense counsel could correct the affidavits and re-file the contempt motion.

                                                                    -4-
          In response to Mr. Lapin, defense counsel explained that her attempts to serve a discovery
request to law enforcement, as instructed by the City Attorney, are routinely rebuffed and that
motions are required to obtain all discovery. Mr. Lapin told the court that a defense attorney should
“come back to court and advise the court” when the law enforcement agency refuses to accept
service of a discovery request. 8
          The trial court stated, “There’s a whole lot of energy being expended in having to remedy
the City Attorney not accepting service on behalf of SDPD. And so, what you are representing to
this Court today is that if [Ms. Cusack] follows that instruction that you are saying should be
followed, and she is still unable to serve that informal discovery request, that then judicial resources
should be expended in the form of a court hearing, and perhaps multiple court hearings, simply in
order to get that [informal] request delivered.” (Italics added). Further, although the City Attorney
is involved in facilitating a “viewing” of body-worn camera footage, Mr. Lapin testified that the
City Attorney’s policy requires that a motion be filed and heard before a copy of the footage is
released to a defendant -- “for that evidence, the police department liaison within the San Diego
City Attorney’s office would make an appointment for defendants in order to view body-worn
camera evidence. If directed by the Court to provide an actual copy, they would do so if there is a
court order. [¶] . . . Absent a court order, they would only allow the viewing of the body-worn
camera evidence.”
          At the conclusion of the February 4, 2020 hearing, Commissioner Keilani issued an Order
compelling the SDPD to provide seven specific items of discovery and denied the request for
monetary sanctions without prejudice so that it could be renewed if the discovery was not provided.
In addition to placing the order on the record in open court, the following formal Order was issued
by the trial court on February 5, 2020:
                    GOOD CAUSE HAVING BEEN SHOWN THEREFORE, the
                    SAN DIEGO POLICE DEPARTMENT is hereby ordered to
                    disclose to the defense immediately and forthwith and in no event
                    later than fifteen (15) calendar days from the date of this order the


8
  We observe that as used this system appears to thwart the policy behind 1054 which is to “…to save court time by requiring that
discovery be conducted informally between and among the parties before judicial enforcement is requested [and]… [t]o save court
time in trial and avoid the necessity for frequent interruptions and postponements.” (Italics added.) (Section 1054, subsections (b)
and (c).)

                                                                 -5-
                  following items in discovery whose disclosure is required by the
                  U.S. Constitution or by Penal Code §1054.1:

         1.       Names of the additional three officers at the scene of the citation
                  arrest as seen in Officer Greenan (ID #7798) body worn camera
                  footage of the incident.
         2.       Body worn camera video of the officers named in item 1, above, if
                  any.
         3.       Complaints generating or related to the enforcement activity at the
                  incident including but not limited to those entered on the Get It
                  Done App. Date and time and the nature of the complaint is to be
                  included. Complainant’s name and identifying information is to
                  be redacted.
         4.       Any surveillance video of the violation in San Diego Police
                  Department custody or control including "Smart" streetlights.
         5.       Any evidence collected or submitted for facial recognition
                  under TACIDS of the named defendant.
         6.       Contact information maintained in a homeless database or
                  otherwise by the San Diego Police Department of or about the
                  named defendant.
         7.       Officer Copy of the citation and its reverse together with any and
                  all notes of Officer Greenan, ID #7798 regarding this incident.

                  It is further ordered that if the item does not exist and never did
                  exist, or if existed at one time but has subsequently been destroyed
                  and no longer exists, the date and circumstances of its destruction
                  or the fact of its non-existence is to be attested to in a declaration
                  to accompany the production.

        Neither the City Attorney nor the SDPD fully complied with the Order compelling
discovery.    9
                  Rather, an unsigned letter dated February 19, 2021 from “Lawrence Cahill,
Sergeant SDPD Court Liaison Unit”10 was sent to defense counsel merely stating:

                  I received your Discovery request.
                  Item 1 and Item 2
                  Officer M. Wasco #7111 was present and no Body Worn Camera
                  video.


9
  The trial court’s February 4 and February 5, 2020 orders compelling the production of discovery were
specifically directed to the SDPD based on Mr. Lapin’s testimony on February 4, 2020 that the City Attorney
would not participate in discovery. Any perceived error on the part of the trial court in directing the
underlying order to the SDPD as opposed to the City Attorney would be considered invited error.

10
   The return address for Sergeant Cahill was listed as 1200 Third Avenue, 7th floor, which defense counsel asserts
is the physical address of the Office of the City Attorney.

                                                         -6-
               Officer A. Coston #7420 and Officer A. Buell #7787 walked up
               and left. No Body Worn Camera video from either Officer.

               All other information requested would need to be provided by the
               City Attorney office.

               If you have any question [sic] please feel free to contact me at (619)
               236-5571

(Italics added.)
       Defense counsel then filed three more motions -- a motion to dismiss for lack of
prosecution; another motion to compel discovery; and a motion for sanctions. Commissioner
Fagan heard these three motions over a period of two days on July 20 and July 21, 2021. The
defense called as a witness former Assistant City Attorney Marlea Dell’Anno. Ms. Dell’Anno
testified that prior to her termination from the City Attorney’s Office in 2015 (she was replaced by
John Hemmerling), the City Attorney, as required by the City Charter, prosecuted all infractions
including those filed in the Kearny Mesa court facility.

       On August 4, 2021, after taking the matter under submission, the trial court issued the
following dismissal order:

               This motion came on calendar on July 21, 2021 for hearing.
               COLEEN M. CUSACK appeared on behalf of Defendant,
               MATTHEW STERLING HOUSER, who was not present. The
               PEOPLE OF THE STATE OF CALIFORNIA, having received
               proper notice, did not appear.

               Evidence was received and argument heard. After considering
               all proper evidence and argument, the Court finds that the
               People failed to comply with this Court's order to provide
               certain items of discovery, dated February 5, 2020. That part
               of the motion to further compel discovery and for monetary
               sanctions is DENIED. Other sanctions, however, are appropriate
               for the PEOPLE’S failure to comply with this Court’s previous
               ORDER. That appropriate sanction is dismissal of the case.
               Accordingly, this CASE IS DISMISSED.

(Emphasis in original.)




                                                  -7-
        The City Attorney filed notice of appeal challenging this August 4, 2021 dismissal Order.11
Argument was scheduled for February 22, 2022. The Appellate Division permitted the filing of an
amicus brief by Attorney Anne M. Rios and granted appellant’s counsel’s request to extend oral
argument. During argument, defense counsel filed a written request for judicial notice of various
statistical reports.   We deny the request for judicial notice as the statistical reports were not
considered by the trial court and are otherwise not subject to judicial notice. (Evid. Code, § 459.)
        Following argument, this matter was taken under submission.
        Discussion
        Penal Code section 1054.5, subdivision (c) provides in part: “The court shall not dismiss a
charge … unless required to do so by the Constitution of the United States.”                         Following
independent review,12 we conclude that the trial court’s order dismissing the action was appropriate.
        Penal Code section 19.7 states that “[e]xcept as otherwise provided by law, all provisions of
law relating to misdemeanors shall apply to infractions. . . .” (Italics added). Thus, the provisions
of Penal Code section 1054 et seq., govern discovery in this case. The City Attorney does not
provide us with any support limiting Penal Code section 19.7’s reach to section 1054. Nor does the
City Attorney point to any other legislative or judicial authority exempting infractions from the
discovery statutes. Therefore, we must reject the City Attorney’s argument that because infractions
are less serious or more numerous, they allow departure from established law.
        Penal Code Section 1054.5 provides that in criminal cases, sections 1054 et seq. are the sole
means by which a defendant may compel disclosure from the prosecuting attorney or the
investigating law enforcement agencies. Procedurally, the first step is “an informal request of
opposing counsel.” (Pen. Code, § 1054.5, subd. (b).) As explained above, the defense attorney
made her informal request to opposing counsel on September 16, 2019. The next step under the




11
   The trial court also issued another order on August 4, 2019 denying defendant’s motion to dismiss for lack of
prosecution. That motion is outside the scope of this appeal.
12
   “Although abuse of discretion is generally the proper standard of appellate review on matters regarding
discovery in criminal cases [citation], . . .” the appellate court independently reviews a dismissal “required by
the federal Constitution” pursuant to Penal Code section 1054.5, subdivision (c). (People v. Ashraf (2007) 151
Cal.App.4th 1205, 1212.)

                                                      -8-
section is to seek a court order.13 Mr. Houser’s defense counsel obtained court orders on October
10, 2019, November 4, 2019, November 8, 2019 (reiterating the November 4 order),14 February 4,
2020, and February 5, 2020. After expending numerous attorney hours and court time, neither the
City Attorney nor SDPD fully complied with the court’s orders. At this point, the trial court
certainly had discretion to make “any order necessary” to remedy that failure. (Pen. Code, §
1054.5, subd. (b).)
         However, section 1054 does not authorize a court to dismiss a case for violating discovery
orders. Rather, section 1054.5, subdivision (c) provides that “[t]he court shall not dismiss a charge
pursuant to [section 1054] subdivision (b) unless required to do so by the Constitution of the United
States.”     The only constitutionally mandated discovery is pursuant to Brady. (See People v.
Superior Court (Barrett) (2000) 80 Cal.App.4th 1305, 1314 [“Brady exculpatory evidence is the
only substantive discovery mandated by the United States Constitution.”].)
         We now turn to consider whether a Brady violation occurred in this case.
         Brady places on a prosecutor an affirmative, constitutional obligation to seek, review and
turn over exculpatory evidence (including merely impeaching material), even without a defense
request. (Kyles v. Whitley (1995) 514 U.S. 419, 437 (Kyles) [“The individual prosecutor has a duty
to learn of any favorable evidence known to the others acting on the government’s behalf in the
case, including the police.” (Italics added)]; Aguilar v. Woodford (9th Cir. 2013) 725 F.3d 970, 982-
983 [Brady suppression occurs when the government fails to turn over evidence known to the
investigator but not the prosecutor]; see also People v. Kasim (1997) 56 Cal.App.4th 1360, 1380
[“The scope of the prosecutorial duty to disclose encompasses not just exculpatory evidence in the
prosecutor's possession but such evidence possessed by investigative agencies to which the
prosecutor has reasonable access. [Citation.]”].)




13
   Pursuant to Penal Code section 1054.5, subdivision (b): “Before a party may seek court enforcement of any of the disclosures
required by this chapter, the party shall make an informal request of opposing counsel for the desired materials and information…[A]
court may make any order necessary to enforce the provisions of this chapter, including but not limited to, immediate disclosure,
contempt proceedings, delaying or prohibiting the testimony of a witness or the presentation of real evidence, continuance of the
matter, or any other lawful order.”
14
   The court’s November 21, 2019, order directed defense counsel to file additional motions if she sought further specific relief. We
do not count that order here.

                                                                -9-
         For Brady purposes, the City Attorney is the prosecutor, a duty that it cannot delegate.15 In
Kyles v. Whitley, supra, 514 U.S. at p. 438, the United States Supreme Court succinctly assessed the
significant consequences of a position similar to the one taken by the City Attorney here: “Since,
then, the prosecutor has the means to discharge the government’s Brady responsibility if he will,
any argument for excusing a prosecutor from disclosing what he does not happen to know about
boils down to a plea to substitute the police for the prosecutor, and even for the courts themselves,
as the final arbiters of the government’s obligation to ensure fair trials.”16
         By its own admission, the City Attorney did not fulfill any obligation to learn of Brady
discovery relevant to this matter under Kyles, Aguilar, or Kasim. From its letter to defense counsel
on September 23, 2019, in which it stated that the City Attorney “does not . . . participate in any
infraction cases . . . .”, to its brief alleging that “there is no prosecuting attorney for purposes of
discovery under Penal Code section 1054”, to the testimony of Deputy City Attorney Jonathan
Lapin that the City Attorney no longer facilitates nor answers infraction defendants’ discovery
requests, it is clear that the City Attorney did nothing to discharge its Brady obligations in this case.
Further, we conclude that if the City Attorney had executed its Brady responsibility in this case and
had found nothing, the record would reflect that. (See Cal. Evid. Code §413 [“[T]he trier of fact
may consider, among other things, the failure to explain or to deny by his testimony such evidence
or facts in the case against him, or his willful suppression of evidence relating thereto, if such be the
case”].)
         We find substantial evidence supports an inference that the City Attorney made no efforts to
learn and disclose Brady-required materials. Accordingly, Mr. Houser’s federal Constitutional
rights under Brady were violated in this case. (Brady, supra, 373 U.S. at p. 87 [violation of Brady


15
   See Gov. Code, § 36900, subd. (a) [“The violation of a city ordinance may be prosecuted by city authorities in the
name of the people of the State of California….”]; San Diego City Charter, sec. 40 [“It shall be the City Attorney’s
duty…to prosecute for all offenses against the ordinances of the City and for such offenses against the laws of the State
as may be required of the City Attorney by law….” (Italics added.)]; cf. People v. Carlucci (1979) 23 Cal.3d 249 [a
prosecuting attorney not required to participate in infraction trials] and People v. Cotsirilos (2020) 50 Cal.App.5th 1023
[a prosecuting attorney is not required to participate in infraction suppression motions].
16
   We note that in addition to the prosecutor’s “duty to learn” of possible Brady issues, a prosecutor also has a duty of
inquiry under section 1054. In People v. Little (1997) 59 Cal.App.4th 426, 432, the court noted:
 “Section 1054.1 concisely lists six specific items that the prosecution must disclose to the defendant or his or her
attorney, and, consistent with the stated purposes of discovery provisions of Proposition 115, the prosecution has a duty
to inquire in order to satisfy these requirements.”

                                                          -10-
requirements is a due process violation].) The trial court appropriately dismissed this action as a
sanction under Penal Code section 1054.5, subdivision (c).17
         For the foregoing reasons, the judgment of the trial court is affirmed.


Unanimously affirmed.

JULIA C. KELETY
Presiding Judge, Appellate Division

AARON H. KATZ
Judge, Appellate Division

DAVID M. RUBIN
Judge, Appellate Division




17
   We note that on the facts of this case, Commissioner Fagan could also have concluded that all other sanctions were unavailing and,
therefore, ordered that prosecution witnesses were barred from testifying at trial pursuant to Penal Code section 1054.5, subdivision
(c). In that instance, the result would have been an acquittal for failure of proof. In either situation Mr. Houser would not be
convicted.

                                                               -11-
Counsel for Appellant, The People:
STEVEN HANSEN, DEPUTY CITY ATTORNEY
APPELLATE DIVISION
1200 THIRD AVE, SUITE 700
SAN DIEGO, CA 92101



Counsel for Respondent, Matthew Sterling Houser:

COLEEN M. CUSACK
LAW OFFICE OF COLEEN M. CUSACK
110 W. C STREET, SUITE 1201
SAN DIEGO, CA 92101